 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
August 18, 2015 (the “Effective Date”), by and between Cortex Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and James S. J. Manuso
(“Executive”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Term. The Executive’s employment hereunder shall be effective as of the
Effective Date and shall continue until September 30, 2018 , unless terminated
earlier pursuant to Section 7.4 of this Agreement; provided that, on September
30, 2018 (such date and the one year anniversary of each such date thereafter, a
“Renewal Date”), the Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year, unless
either party provides written notice of its intention not to extend the term of
the Agreement at least ninety (90) days prior to the applicable Renewal Date.
The period during which the Executive is employed by the Company hereunder is
hereinafter referred to as the “Employment Term.”

 

2. Positions and Duties.

 

2.1 During the Employment Term, Executive shall serve the Company as its
President and Chief Executive Officer or in such other additional executive
capacity as the Board of Directors of the Company (the “Board”) may from time to
time request. During the Employment Term, Executive shall have all duties and
responsibilities that are reasonably consistent with these titles and positions
and shall devote all of his normal business time and attention to, and use his
best efforts to advance, the business of the Company. Executive will also serve
as Vice Chairman of the Board, a non-executive position, so long as he remains
an officer of the Company, and agrees (i) to serve on the Board and in the Vice
Chairman capacity, and any other capacity on the Board in which he may serve,
without additional compensation, and (ii) to immediately resign as Vice Chairman
and as a member of the Board if he ceases to be an officer of the Company.
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without such prior
approval of the Board, except that without the prior approval of the Board,
Executive may serve on the board of directors of other companies if in so doing
Executive does not breach the terms of this Agreement, his fiduciary duties to
the Company, or his confidentiality obligations to the Company, or otherwise
interfere with the performance of the Executive’s duties and responsibilities to
the Company as provided hereunder, including, but not limited to, the
obligations set forth in this Section 2.

 



1

 

 

2.2 Executive represents and warrants to the Company that Executive is free to
accept employment with the Company, and that Executive has no prior or other
commitments or obligations of any kind to anyone else or any entity that would
restrict, hinder or interfere with Executive’s acceptance of his obligations
hereunder or the exercise of Executive’s best efforts to the performance of his
duties hereunder.

 

2.3 Executive agrees to subscribe on the Effective Date, to purchase newly
issued securities of the Company in an amount of $250,000, on terms to be agreed
between the parties. In addition, Executive agrees to use his best efforts to
encourage, as may be appropriate in their personal circumstances and subject to
compliance with applicable securities laws and regulations, his acquaintances,
contacts and their affiliated entities (“Prospective Investors”), to the extent
such Prospective Investors are accredited investors, to subscribe for and
purchase securities of the Company in any future offering or financing of the
Company. Executive also agrees to use his best efforts to encourage, as may be
appropriate, select intermediaries to obtain investors for any future offering
or financing, subject to compliance with applicable securities laws and
regulations.

 

3. Confidential Information.

 

3.1 Company Information. Executive agrees at all times during Employment Term
and thereafter, to hold in the strictest confidence, and not to use, except for
the benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board, any Confidential Information (as
defined below) of the Company, except as otherwise provided under a
non-disclosure agreement duly authorized and executed by the Company. Executive
understands that “Confidential Information” means any non-public information
that relates to the actual or anticipated business or research and development
of the Company, technical data, trade secrets or know-how, including, but not
limited to, research, product plans or other information regarding Company’s
products or services and markets, customer lists and customers, software
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information or any other non-public financial, commercial, business or
technical information related to the Company. Executive further understands that
Confidential Information does not include any of the foregoing items that have
been previously disclosed to the public by the Company or have become public
knowledge through no direct or indirect fault of Executive or any person acting
on Executive’s behalf.

 

Executive agrees that on termination of his employment with the Company for any
reason, Executive will immediately return to the Company all Confidential
Information and all memoranda, books, papers, plans, information, letters and
other data, and all copies and derivatives thereof or therefrom, in any way
relating to the business of the Company. Executive further agrees that he will
not retain or use for his account at any time any tradenames, trademark or other
proprietary business designation used or owned in connection with the business
of the Company.

 

3.2 Former Employer Information. Executive agrees that he will not, during the
Employment Term, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that he will not
bring onto the premises of the Company any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

 



2

 

 

3.3 Third Party Information. Executive recognizes that the Company has received,
and in the future will receive, from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Executive’s
work for the Company consistent with the Company’s agreement with such third
party.

 

4. Inventions.

 

4.1 Inventions Retained and Licensed. Except as listed on Exhibit A, Executive
does not have any inventions, original works of authorship, developments,
improvements, and trade secrets which were made by him prior to his employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to him, which may relate to the Company’s proposed business, products or
research and development, and which were not previously assigned to the Company.
If, in the course of Executive’s employment with the Company, Executive
incorporates into a Company product, process or service a Prior Invention owned
by Executive or in which Executive has an interest, Executive hereby grants to
the Company a nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such Prior Invention
as part of or in connection with such product, process or service, and to
practice any method related thereto. Executive agrees to cooperate with and
assist the Company, as the Company may request, in connection with the
provisions of this paragraph.

 

4.2 Assignment of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assigns to the Company, or its designee,
all Executive’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, designs,
discoveries, ideas, trademarks or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Executive is in the
employ of the Company (collectively referred to as “Inventions”). Executive
further acknowledges that all original works of authorship which are made by him
(solely or jointly with others) within the scope of and during the Employment
Term, and which are protectable by copyright, are “works made for hire,” as that
term is defined in the United States Copyright Act. Executive understands and
agrees that the decision whether or not to commercialize or market any Invention
developed by Executive solely or jointly with others is within the Company’s
sole discretion and for the Company’s sole benefit and that no royalty will be
due to Executive as a result of the Company’s efforts to commercialize or market
any such Invention.

 



3

 

 

4.3 Inventions Assigned to the United States. Executive agrees to assign to the
United States government all his right, title, and interest in and to any and
all Inventions whenever such full title is required to be in the United States
by a contract between the Company and the United States or any of its agencies.

 

4.4 Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Inventions made by Executive (solely or jointly
with others) during the Employment Term. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times.

 

4.5 Patent and Copyright Registrations. Executive agrees to assist the Company,
or its designee, at the Company’s expense, in every proper way to secure the
intellectual property rights of the Company in any and all countries, including,
but not limited to, the disclosure to the Company of all pertinent information
and data with respect to such intellectual property rights, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights of the Company. Executive further agrees that his obligation to
execute or cause to be executed, when it is in his power to do so, any such
instrument or papers, shall continue after the termination of this Agreement. If
the Company is unable because of Executive’s mental or physical incapacity or
for any other reason to secure Executive’s signature to apply for or to pursue
any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as his agent and
attorney in fact, to act for and in Executive’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Executive.

 

5. Office and Travel. The principal place of Executive’s employment shall be
located in New York, New York. Executive will be required to travel on Company
business during the Employment Term.

 

6. Compensation and Fringe Benefits.

 

6.1 Base Salary. For all services rendered by Executive during the first year of
this Agreement, the Company shall incur a payroll obligation to be accrued, if
not otherwise paid, to Executive at an annual total base salary (as in effect
from time to time, the “Base Salary”) of $375,000. The payment obligation
associated with this first year Base Salary: (i) shall accrue, but no payments
to be made until at least $2,000,000 of net proceeds from any offering or
financing of debt or equity, or a combination thereof, after the Effective Date
has been received by the Company, at which time, payment shall be a gross amount
of $3,846 made on a bi-weekly basis (this equates to a rate of $100,000 per
year), and subjected to required and appropriate payroll withholding taxes, and
any unpaid portion of the Base Salary shall continue to be accrued, and (ii)
upon the Company having raised $10,000,000 or more of net proceeds on a
cumulative basis, from any offering or financing of debt or equity, or a
combination thereof, that closes during the first year of this Agreement, (A)
the gross bi-weekly payroll rate shall be adjusted to that amount that would
result in gross payroll equal to the $375,000 Base Salary amount, and (B) all
accrued but unpaid salary shall be paid in a lump sum, with all such bi-weekly
payroll payments and other payments being subjected to required and appropriate
withholding taxes. If $10,000,000 has been raised in the first year after the
Effective Date as set forth in clause (ii) in the preceding sentence, on the
first anniversary of the Effective Date, the Executive’s Base Salary shall be
increased to $450,000; otherwise, salary and accruals shall continue as set
forth above until such time as the Board determines that sufficient capital has
been raised by the Company or is otherwise available to fund the Company’s
operations on an ongoing basis and to support such alternative increase in
salary as the Board may determine. Beginning January 1, 2017, so long as
$10,000,000 of net proceeds has been raised as set forth above or if the Board
determines that a lesser but sufficient amount of funds have been raised or is
otherwise available to fund the Company’s operations on an ongoing basis,
Executive’s Base Salary shall be adjusted annually beginning on October 1, 2016
and each successive year during the Employment Term to compensate for changes in
the cost of living. The amount of each annual cost of living increase shall be
the lesser of twice the rate determined for the prior calendar year by the
“Consumer Price Index for Urban Wage Earners and Clerical Workers (All Items)
published by the bureau of Labor Statistics, U.S. Department of Labor (1967
equals 100)” or 6.5%.

 



4

 

 

6.2 Performance Bonus.

 

(a) With respect to the first year of Employment Term, the Company shall pay
Executive a single cash bonus (not cumulative), as follows:

 

Cash Bonus  Conditions Precedent to Payment of Bonus – Amount of Net Proceeds
from any Financing During First Year of Employment Term $100,000 (“threshold
level”)  $10,000,000 – $11,999,999 $300,000 (“maximum level”)  $12,000,000 or
more

 

The Company may, in its sole and absolute discretion, (i) pay a bonus for
performance below the threshold level, (ii) pay an increased bonus for
performance between the threshold level and maximum level, and (iii) pay an
increased bonus for performance above the maximum level. Such bonuses, if any,
will be paid in a lump sum on the 30th calendar day following the first
anniversary of the Effective Date (or, if such date is not a Business Day, the
first Business Day thereafter). In order to be eligible to receive such bonuses,
the Executive must be employed by the Company on the date that such bonuses are
earned and paid.

 

(b) For each year during the Employment Term, the Executive shall be eligible to
earn a performance-based annual bonus award of up to 50% of Base Salary, based
upon the achievement of annual performance goals established by the Board in
consultation with the Executive prior to the start of such year. This metric
notwithstanding, the Board may determine, at its sole discretion, to pay to
Executive any amount of an extraordinary bonus, in recognition of extraordinary
achievements that benefit the Company.

 



5

 

 

6.3 Stock Options.

 

(a) Initial ISO Grant. On the Effective Date, the Company shall grant Executive
a stock option, which will be exercisable into the maximum number of shares
possible under the $100,000 rule of Section 422(d) of the Internal Revenue Code
of 1986, as amended (the “Code”), intended to be an “incentive stock option” (as
defined in Section 422 of the Code), under the Company’s 2014 Equity,
Equity-Linked and Equity Derivative Incentive Plan (the “2014 Plan”) to purchase
approximately 5,000,000 shares of the Company’s common stock, the exact amount
to be determined as the maximum number of whole shares up to a value that is
equal to or less than $100,000, which shall have a per share exercise price
equal to 100% (110% in the event Executive is a more-than-10%-shareholder) of
the simple average of the most recent four (4) full trading weeks, weekly Volume
Weighted Average Prices (“VWAPs”) of the Company’s common stock price
immediately preceding date of grant as reported by OTC IQ and a term of ten (10)
years (five (5) years in the event Executive is a more-than-10%-shareholder)
from its date of grant, subject to earlier termination in connection with
Executive’s termination of service to the Company as provided in the 2014 Plan
and the stock option agreements to be executed by and between Executive and the
Company (the “Option Agreements”). Subject to the accelerated vesting provisions
set forth herein, such option will vest as to 50% on the Effective Date, 25% on
the date that is six (6) months following the Effective Date, and 25% on the
first anniversary of the Effective Date, so that the option will be fully vested
and exercisable one year from its grant date, subject to Executive’s continuous
service to the Company through each vesting date.

 

(b) Initial NQSO Grant. On the Effective Date, the Company shall grant Executive
a stock option, which will not be an “incentive stock option” (as defined in
Section 422 of the Code), under the Company’s 2015 Stock and Stock Option Plan
(the “2015 Plan” and together with the 2014 Plan, the “Plans”) to purchase
80,000,000 shares of the Company’s common stock, which shall have a per share
exercise price equal to the simple average of the most recent four (4) full
trading weeks, weekly VWAPs of the Company’s common stock price immediately
preceding the date of grant as reported by OTC IQ. Subject to the accelerated
vesting provisions set forth herein, such option will vest as to 50% on the
Effective Date, 25% on the date that is six (6) months following the Effective
Date, and 25% on the first anniversary of the Effective Date, so that the option
will be fully vested and exercisable one year from its grant date, subject to
Executive’s continuous service to the Company through each vesting date. Such
option shall have a term of ten (10) years from its date of grant, subject to
earlier termination in connection with Executive’s termination of service to the
Company as provided in the 2015 Plan and the Option Agreements. If there are
insufficient shares in the 2015 Plan to make the grant set forth in this Section
6.3(b) at the Effective Date, the Company will amend the 2015 Plan to increase
the number of shares available, and make the grant set forth above, as soon as
practical after the Effective Date.

 

(c) Upon Executive’s appointment, the Executive shall be eligible to participate
in the Plans or any successor plans, subject to the terms of the Plans or
successor plans, as determined by the Board, in its discretion.

 



6

 

 

(d) The options granted to Executive pursuant to this Section 6.3 (the
“Options”) will be subject to the terms, definitions and provisions of the Plans
and the Option Agreements, all of which documents are incorporated herein by
reference. Notwithstanding the above, (i) in the event of a Change in Control
(as defined in Section 7.4 below) of the Company prior to the vesting of the
Options (if outstanding) and that occurs while Executive remains employed
hereunder, 100% of the then unvested shares subject to the Options (if
outstanding) shall immediately vest and become exercisable, and (ii) the Options
may be exercised by cashless or net exercise, subject to any limitations set
forth in the Plans, applicable Option Agreements and applicable law.

 

6.4 Other Benefits. Executive shall be entitled to participate in such employee
benefit plans which may be instituted by the Company for the benefit of its
executive employees generally, upon such terms as may be therein provided of
general application to all executive employees of the Company and such other
benefits as are mutually deemed appropriate by the Board and Executive to the
position held by Executive and to the discharge of Executive’s duties, as the
same may be amended from time to time. Executive shall be entitled to not less
than twenty (20) business days’ vacation per year, with remuneration, which
shall be coordinated with the vacation periods of other officers of the Company
in a manner that will minimize disruption of the Company’s management efforts.

 

7. Expenses.

 

7.1 Automobile Expense. During the Employment Term and after the first
anniversary of the Effective Date, if $10,000,000 has been raised in the first
year after the Effective Date as set forth in Section 6.1 a maximum of $16,000,
tax-equalized, annually, shall be reimbursed to Executive for automobile
expenses that includes the cost of a lease in Executive’s name.

 

7.2 Insurance Allowance. During the Employment Term and until such time as the
Company establishes a group health plan for its employees, the Company shall pay
the Executive $1,200 per month, on a tax-equalized basis, as additional
compensation for the purpose of Executive purchasing health coverage for
himself. In addition, during the Employment Term and until such time as the
Company establishes a group term life and disability insurance plan for its
employees, the Company shall pay the Executive monthly, tax-equalized, an amount
not to exceed $1,000 for a $1,000,000 term life insurance policy plus a
disability insurance policy for Executive.

 

7.3 Business Expenses. The Company will pay or reimburse Executive for
reasonable business travel, entertainment, computer, mobile phone,
telecommunications and other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder in
accordance with the Company’s established policies. Executive shall furnish the
Company with written evidence of the incurrence of such expenses within a
reasonable period of time from the date that they were incurred. Executive shall
be reimbursed for mileage based on the IRS’s applicable standard mileage
reimbursement rate for any business travel requiring the use of Executive’s car.

 



7

 

 

7.4 Termination of Employment.

 

(a) For Cause or Without Good Reason. Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) or by Executive without
Good Reason (as defined below). On any such termination, Executive will be
entitled to receive only the following payments and benefits (collectively, the
“Accrued Benefits”): (i) any Base Salary earned but not paid through the date of
such termination, paid on the next regularly scheduled payroll date following
such termination and (ii) all other benefits, if any, due Executive, as
determined in accordance with the plans, policies and practices of the Company,
including any expense reimbursement obligations described in Section 7.3 that
were incurred as of the date of such termination.

 

(b) Death or Disability. Executive’s employment hereunder will automatically
terminate on his death. If Executive suffers a Disability (as defined below),
the Company will have the right to terminate this Agreement effective on the
giving of notice thereof to Executive. On termination of Executive’s employment
hereunder on account of death or Disability, Executive (or his estate, if
applicable) will be entitled to receive the Accrued Benefits. “Disability” means
a physical or mental condition that, after reasonable accommodation, has
prevented Executive from performing satisfactorily his duties hereunder for a
period of at least (i) one hundred twenty (120) consecutive days or (ii) one
hundred eighty (180) non-consecutive days in any 365 day period. Any question as
to the existence of Executive’s Disability as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Executive and the Company. If Executive and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing.

 

(c) Without Cause or For Good Reason. Executive’s employment hereunder may be
terminated by the Executive for Good Reason or by the Company without Cause. If
Executive’s employment with the Company is terminated by the Company as a result
of an involuntary termination without Cause (which shall not include a
termination due to death, Disability, or non-renewal of the Employment Term) or
a voluntary termination for Good Reason, Executive shall be entitled to receive
the following severance benefits: (i) a lump sum payment equivalent to twelve
(12) months of Executive’s then current Base Salary, which shall be paid no
later than fifty-three (53) days following the date of Executive’s termination
of employment; and (ii) full acceleration of the vesting of any then unvested
stock options or other equity compensation awards held by the Executive (with
any unvested performance-based awards accelerated at 100% of target performance
levels). If Executive’s employment hereunder is terminated by the Company
without Cause or for Good Reason (as defined in this Section 7.4(c)) Executive
shall not be forced to exercise any of his NQSOs, or any of his ISOs, subject to
any statutory limitations.

 

For the purposes of this Agreement, “Good Reason” means without Executive’s
express written consent (i) a material diminution of Executive’s duties,
position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction; (ii) a material
diminution by the Company of Executive’s Base Salary as in effect immediately
prior to such reduction, other than a general reduction in base salary that
affects all of the Company’s executive officers; (iii) any material breach by
the Company; or (iv) the relocation of Executive to a facility or a location
more than fifty (50) miles from the current location of the Executive’s
principal office, which the Company and Executive agree would constitute a
material change in the geographic location at which Executive must perform
services to the Company. Executive cannot terminate his employment for Good
Reason or a material breach of this Agreement unless he has provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within sixty (60) days of the initial existence
of such grounds and the Company has had at least thirty (30) days from the date
on which such notice is provided to cure such circumstances. If the Executive
does not terminate his employment for Good Reason within sixty (60) days after
the end of such cure period, then the Executive will be deemed to have waived
his right to terminate for Good Reason with respect to such grounds.

 



8

 

 

For the purposes of this Agreement, “Change in Control” means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities; (ii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; or (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; provided, however, that notwithstanding the foregoing, the
following shall not constitute a Change in Control: (A) any acquisition directly
from the Company, (B) any acquisition by the Company, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or one of its affiliates, (D) any joint venture, (E) any royalty agreement, or
(F) any license agreement.

 

For the purposes of this Agreement, “Cause” means (i) any act of personal
dishonesty taken by the Executive in connection with his employment hereunder,
(ii) the Executive’s conviction or plea of nolo contendere to a felony, (iii)
any act by the Executive that constitutes material misconduct and is injurious
to the Company, (iv) continued violations by the Executive of the Executive’s
obligations to the Company, (v) material breach of this Agreement, (vi)
commission of any act of serious moral turpitude, or (vii) material failure to
comply with the lawful direction of the Board. Except for a failure, breach or
refusal which, by its nature, cannot reasonably be expected to be cured,
Executive shall have ten (10) business days from the delivery of written notice
by the Company within which to cure any acts constituting Cause; provided
however, that, if the Company reasonably expects irreparable injury from a delay
of ten (10) business days, the Company may give Executive notice of such shorter
period within which to cure as is reasonable under the circumstances, which may
include the termination of the Executive’s employment without notice and with
immediate effect. Notwithstanding anything to the contrary in this Agreement, if
at any time the Board determines that Executive might have engaged in an act or
omission that could constitute grounds for the Company to terminate Executive’s
employment hereunder for Cause, the Board may suspend Executive from his offices
and duties with the Company and its subsidiaries for a period of time reasonably
necessary to permit the Board to complete an appropriate investigation. During
such suspension period, Executive will remain an employee of the Company and
will continue to be eligible to receive all compensation and benefits due to
Executive hereunder, but Executive will not be authorized to act, or to hold
himself out, as an officer or agent of the Company or any of its subsidiaries
and promptly return to the Company all property of the Company and its
subsidiaries.

 



9

 

 

Executive agrees that as a condition precedent to receipt of any severance
benefits described in Section 7.4(c), Executive (or Executive’s estate, in the
event of Executives death) shall be required to promptly execute and not revoke
a general full release of all claims against the Company (or any person
affiliated with the Company) in substantially the form attached as Exhibit B.
Receipt of the severance payments and benefits specified in Section 7.4(c) shall
be contingent on the receipt of such executed release and the lapse of any
statutory period for revocation, and such release becoming effective in
accordance with its terms within fifty-two (52) days following the termination
date. Any severance benefits to which Executive is entitled to under Section
7.4(c) shall be sent by the Company to the Executive on the fifty-third (53rd)
day following Executive’s employment termination date or such later date as is
required to avoid the imposition of additional taxes under Section 409A of the
Code. If the fifty-third (53rd) day falls on a non-business day and/or holiday,
the severance benefits shall be sent to the Executive on the next business day.

 

Company will provide appropriate and ample directors and officers liability
insurance coverage for Executive throughout the course of his employment.

 

(d) Forfeiture of Severance. Notwithstanding anything in this Agreement to the
contrary, if (i) Executive breaches any of the restrictions set forth in Section
3, 4, or 8 or any similar restrictions set forth in any other written agreement
between Executive and the Company or any of its subsidiaries or (ii) at any time
following termination of Executive’s employment with the Company, the Company
determines that Executive engaged in an act or omission that, if discovered
during Executive’s employment, would have entitled the Company to terminate
Executive’s employment hereunder for Cause, Executive will forfeit his
entitlement to the severance to the extent not yet paid and any unvested options
and any vested but unexercised options. For the avoidance of doubt, following
any such forfeiture, Executive will remain subject to the restrictions set forth
in Section 3, 4, and 8 and any similar restrictions set forth in any other
written agreement between Executive and the Company or any of its subsidiaries
in accordance with their terms.

 

(e) Resignation from All Positions. On termination of Executive’s employment
hereunder for any reason, Executive will immediately resign from any and all
other positions or committees that Executive holds or is a member of with the
Company or any of its subsidiaries, including as an officer or director.

 



10

 

 

7.5 Code Section 280G Best Results.

 

(a) If any payment or benefit Executive would receive pursuant to this Agreement
or otherwise, including accelerated vesting of any equity compensation
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: (A) cash payments shall be reduced
first and in reverse chronological order such that the cash payment owed on the
latest date following the occurrence of the event triggering such excise tax
will be the first cash payment to be reduced; (B) accelerated vesting of stock
awards shall be cancelled/reduced next and in the reverse order of the date of
grant for such stock awards (i.e., the vesting of the most recently granted
stock awards will be reduced first), with full-value awards reversed before any
stock option or stock appreciation rights are reduced; and (C) employee benefits
shall be reduced last and in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced.

 

(b) The Company shall appoint a nationally recognized accounting firm to make
the determinations required hereunder and perform the foregoing calculations.
The Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder. The accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.

 

7.6 Section 409A.

 

(a) Notwithstanding anything to the contrary in the Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Code at the time
of Executive’s termination of employment (other than due to death), and the
severance payable to Executive, if any, pursuant to the Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A of the Code
(together, the “Deferred Compensation Separation Benefits”) that are payable
within the first six (6) months following Executive’s termination of employment,
then such severance will become payable on the first payroll date that occurs on
or after the date six (6) months and one (1) day following the date of
Executive’s termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s termination of
employment but prior to the six (6) month anniversary of Executive’s termination
of employment, then any payments delayed in accordance with this paragraph will
be payable in a lump sum as soon as administratively practicable after the date
of Executive’s death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment and benefit payable under this Agreement is
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

 



11

 

 

(b) Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of this Agreement. Any amount paid under the Agreement that qualifies
as a payment made as a result of an involuntary separation from service pursuant
to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit will not constitute Deferred Compensation Separation
Benefits for purposes of this Agreement. For this purpose, “Section 409A Limit”
means the lesser of two (2) times: (A) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Company’s taxable year
preceding the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

 

(c) The foregoing provisions are intended to comply with the requirements of
Section 409A of the Code so that none of the severance payments and benefits to
be provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code, and any ambiguities herein will be interpreted to so
comply. Executive and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A of the Code.

 

8. Restrictive Covenants.

 

8.1 Non-competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to Executive,
during the Employment Term and for twelve (12) months, to run consecutively,
beginning on the last day of Executive’s employment with the Company, Executive
agrees and covenants not to engage in any Competitive Activity within the
therapeutic areas of Ampakines and cannabinoids as applied to breathing
disorders and potential therapeutic areas of Ampakines and breathing disorders
or respiratory distress in general, including but not limited to the use of
cannabinoids or Ampakines. Notwithstanding any such restrictions, Executive
agrees not to use the Company’s Confidential Information to compete against the
Company at any time post termination of employment.

 

For purposes of this non-compete clause, “Competitive Activity” means to,
directly or indirectly, in whole or in part, engage in, provide services to or
otherwise participate in, whether as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, stockholder, officer,
volunteer, intern or any other similar capacity, any entity engaged in a
business that is competitive with the business of the Company, including Galleon
Pharmaceuticals, Inc. and any other companies in the therapeutic areas of
Ampakines and cannabinoids as applied to breathing disorders and potential
therapeutic areas of Ampakines and breathing disorders or respiratory distress
in general, including but not limited to the use of cannabinoids or Ampakines.
Without limiting the foregoing, Competitive Activity also includes activity that
may require or inevitably require disclosure of trade secrets, proprietary
information or Confidential Information.

 



12

 

 

Nothing herein shall prohibit Executive from purchasing or owning less than ten
percent (10%) of the publicly traded securities of any corporation other than
the Company, provided that such ownership represents a passive investment and
that Executive is not a controlling person of, or a member of a group that
controls, such corporation.

 

8.2 Non-solicitation of Employees. Executive understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
recruiting and training its employees and that the loss of employees would cause
significant and irreparable harm to the Company. Executive agrees and covenants
not to directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
during the eighteen (18) month period, to run consecutively, beginning on the
last day of the Executive’s employment with the Company.

 

8.3 Non-solicitation of Customers. Executive understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
developing relationships with customers focused on the therapeutic areas of
Ampakines and cannabinoids as applied to breathing disorders and potential
therapeutic areas of Ampakines and breathing disorders or respiratory distress
in general, including but not limited to the use of cannabinoids or Ampakines,
customer information and goodwill, and that because of Executive’s experience
with and relationship to the Company, he has had access to and learned about
much or all of the Company’s customer information. Customer information
includes, but is not limited to, names, phone numbers, addresses, e-mail
addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer.

 

Executive understands and acknowledges that loss of this customer relationship
and/or goodwill will cause significant and irreparable harm to the Company.

 

Executive agrees and covenants, during the twelve (12) month period, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact or meet with the Company’s current, former or
prospective customers for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company.

 

8.4 Non-disparagement. Executive agrees and covenants that he will not at any
time (whether during or after the termination of his employment) make, publish
or communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company or its
businesses, or any of its employees, officers, and existing and prospective
customers, suppliers, investors and other associated third parties.

 



13

 

 

8.5 Acknowledgement. Executive acknowledges and agrees that the services to be
rendered by him to the Company are of a special and unique character; that
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company.

 

Executive further acknowledges that the amount of his compensation reflects, in
part, his obligations and the Company’s rights under Section 3, Section 4 and
Section 8 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 3,
Section 4 and Section 8 of this Agreement or the Company’s enforcement thereof.

 

8.6 Remedies. In the event of a breach or threatened breach by Executive of
Section 3, Section 4 or Section 8 of this Agreement, Executive hereby consents
and agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

9. Arbitration.

 

9.1 Arbitration. In consideration of Executive’s employment with the Company,
the Company’s promise to arbitrate all employment-related disputes, and
Executive’s receipt of the compensation and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies claims or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit pan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company, or the termination of Executive’s
employment with the Company, including any breach of this Agreement, other than
injunctive relief or other equitable relief under Section 8.6 above, shall be
subject to binding arbitration rules set forth in New York law (the “Rules”) and
pursuant to New York law. The Federal Arbitration Act shall continue to apply
with full force and effect notwithstanding the application of procedural rules
set forth in the Rules. Disputes which Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under local, state or federal law, including, but not limited to, claims
under title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, New York law, the Family and Medical Leave Act,
claims of harassment, discrimination or wrongful termination and any statutory
or common law claims. Executive further understands that this Agreement to
arbitrate also applies to any disputes that the Company may have with Executive.

 



14

 

 

9.2 Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its National rules for the Resolution of
Employment Disputes. Executive agrees that the arbitrator shall have the power
to decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication and motions to dismiss and demurrers,
prior to any arbitration hearing. Executive also agrees that the arbitrator
shall have the power to award any remedies, including attorneys’ fees and costs,
available under applicable law. Executive understands the Company will pay for
any administrative or hearing fees charged by the arbitrator or AAA, except that
Executive shall pay any filing fees associated with any arbitration he
initiates. Executive agrees that the arbitrator shall administer and conduct any
arbitration in accordance with New York law, including the New York Code - Civil
Practice Law and Rules, and that the arbitrator shall apply substantive and
procedural New York law to any dispute or claim, without reference to rules of
conflict of law. To the extent that the AAA’s National Rules for the Resolution
of Employment Disputes conflict with New York law, New York law shall take
precedence. Executive agrees that the decision of the arbitrator on the merits
shall be in writing. Executive agrees that the decree or award rendered by the
arbitrator may be entered as a final and binding judgment in any court having
jurisdiction thereof. Executive agrees that any arbitration under this Agreement
shall be conducted in New York, New York.

 

9.3 Remedy. Except as provided by the Rules and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between Executive
and the Company, other than injunctive relief or other equitable relief under
Section 8.6 above. Accordingly, except as provided for and by the Rules and this
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

 

9.4 Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the Workers’
Compensation Board. This Agreement, however, does preclude Executive from
pursing court action regarding any such claim.

 

9.5 Voluntary Nature of This Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and has asked any
questions needed for Executive to understand the terms, consequences and binding
effect of this Agreement and fully understand it, including that Executive is
waiving his right to a jury trial. Finally, Executive agrees that he has been
provided an opportunity to seek the advice of an attorney of his choice before
signing this Agreement.

 

10. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the assets or business of the Company. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Executive. Any attempted
assignment, transfer, conveyance or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
hereunder shall be null and void.

 



15

 

 

11. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if delivered personally
or three (3) days after being mailed by registered or certified mail, return
receipt requested, or overnight courier service, prepaid and addressed to the
parties or their successors in interest at the following addresses, or at such
other addresses as the parties may designate by written notice in the manner
aforesaid:

 

If to the Company:

 

Cortex Pharmaceuticals, Inc.

126 Valley Road, Suite C

Glen Rock, New Jersey 07452

 

If to the Executive:

 

James S.J. Manuso

2 Fifth Avenue

New York, NY 10011

 

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

13. Entire Agreement. This Agreement, together with the Plans and the related
equity award agreements, represents the entire agreement and understanding
between the Company and Executive concerning Executive’s employment relationship
with the Company, and supersedes and replaces any and all prior agreements and
understandings, whether oral or written, concerning Executive’s employment
relationship with the Company.

 

14. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

15. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

16. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Company.

 

17. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

18. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of New York.

 

19. Acknowledgement. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his legal counsel and tax
advisor, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 



16

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  JAMES S. J. MANUSO       /s/ James S. J. Manuso

 

  CORTEX PHARMACEUTICALS, INC.       By: /s/ Robert N. Weingarten   Title: Vice
President and Chief Financial Officer

 



17

 

 

EXHIBIT A

 

INVENTIONS RETAINED AND LICENSED

 

None.

 



A-1

 



 

EXHIBIT B

 

RELEASE AGREEMENT

 

[Company letterhead]

 

[Executive’s full name]

[Executive’s address]

 

Dear [Executive]

 

This agreement (this “Agreement”) between [Company] (the “Company”) and you sets
forth the terms and conditions of the termination of your employment with the
Company effective as of [insert date] (the “Termination Date”). Reference is
made herein to the Employment Agreement, dated as of [•], 2015 (the “Employment
Agreement”), between the Company and you.

 

You will have until [insert date that is 21 days after the Termination Date] to
consider whether to execute this Agreement (the date on which you execute this
Agreement, the “Release Date”). If you timely execute this Agreement, you will
have seven (7) days following the Release Date to consider whether to revoke
this Agreement. If you do not revoke this Agreement during the seven (7) days
following the Release Date, this Agreement will become effective on the eighth
day following the Release Date (such eighth day, the “Effective Date”).

 

1. Termination of Employment. You hereby acknowledge that your employment with
the Company, and any positions you held with the Company or any of its
subsidiaries or affiliates, are terminated as of the Termination Date.

 

2. Severance Benefits. Subject to your execution of, and compliance with your
obligations under, this Agreement, and in consideration of the release of claims
set forth in Section 5(a) below, the Company will provide you with the Severance
(as defined in the Employment Agreement) on the terms set forth in the
Employment Agreement, less applicable withholdings.

 

3. Return of Property; Cooperation.

 

a. You hereby represent that you have returned to the Company all property of
the Company and its subsidiaries and affiliates in your possession and all
property made available to you in connection with your employment with the
Company, including, without limitation, any and all records, manuals, customer
lists, notebooks, computers, computer programs and files, software, passwords
utilized by you, papers, electronically stored information and documents kept or
made by you in connection with your employment with the Company. You hereby
confirm that you have removed all of your personal property from the Company’s
premises and that the Company does not possess any of your personal property.

 

b. You agree to cooperate with and assist the Company, as the Company may
request, in connection with any litigation, claim or other dispute in which the
Company or any of its subsidiaries or affiliates is or may become a party. The
Company will provide as much advance notice to you as practicable of its
requests to schedule such cooperation, and to the extent practicable such
cooperation shall be scheduled to avoid interference with your other business
and family commitments. The Company will reimburse you for all reasonable costs
and expenses you incur as a result of such cooperation.

 



B-1

 

 

4. Restrictive Covenants; Confidentiality of Agreement.

 

a. You hereby affirm that the restrictive covenants set forth in Paragraph 8 of
the Employment Agreement (the “Restrictive Covenants”) will remain in full and
force and effect following the Termination Date in accordance with their terms
and that, as of the Termination Date, you have not breached any such covenants.

 

b. You hereby agree to keep the terms of this Agreement strictly confidential
and not to disclose such terms to any third party, except that you may disclose
such terms to (i) your attorney, tax advisor or spouse or significant other;
provided that you request any such third party to maintain the confidentiality
of the terms of this Agreement and (ii) such persons, courts or administrative
agencies to the extent you are required by applicable law or legal order to
disclose the terms of this Agreement; provided that you notify the Company that
such disclosure has been requested promptly upon your receipt of such request.

 

5. Release of Claims.

 

a. In consideration of the Severance and for other valuable consideration, you
hereby knowingly and voluntarily release and forever discharge the Company, its
subsidiaries and affiliates, their respective successors, predecessors and
assigns, and each of their respective officers, directors, employees,
representatives and agents (collectively, the “Released Parties”) from any and
all claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the Release Date) and whether known or unknown, suspected,
or claimed against any of the Released Parties that you may have, which arise
out of or are connected with your employment, or termination of employment, with
the Company other than those that arise out of or are related to your rights or
status as an owner of vested equity or any vested equity-equivalent in the
Company (collectively, “Claims”), including without limitation any Claim arising
under the following statues (each, as amended): Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act of 1967 (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
or their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local, state or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company or any of its subsidiaries or affiliates; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress or defamation;
or any claim for costs, fees or other expenses, including attorneys’ fees
incurred in these matters. The foregoing release will not apply to any rights
you may have that cannot be waived as a matter of applicable law.

 

b. You acknowledge and agree that, in the event that you (i) file any charge,
claim, demand, action or arbitration with regard to your employment with the
Company, compensation and benefits, or termination of employment under any
federal, state or local law, (ii) challenge the validity of this Agreement,
(iii) breach any of the Restrictive Covenants or any of the covenants contained
in this Agreement or (iv) the Company determines that, during your employment
with the Company, you engaged in an act or omission that, if discovered during
your employment, would have entitled the Company to terminate your employment
for Cause (as defined in the Employment Agreement, but excluding clauses (i) and
(vii) of the definition of Cause for purposes of such determination), you will
forfeit your entitlement to the Severance to the extent not yet paid.

 



B-2

 

 

c. You have the right under federal law to certain protections for cooperating
with or reporting legal violations to the Securities and Exchange Commission
(the “SEC”) or its Office of the Whistleblower, as well as certain other
governmental entities and self-regulatory organizations. As such, nothing in
this Agreement is intended to prohibit you from disclosing this Agreement to, or
from cooperating with or reporting violations to, the SEC or any other such
governmental entity or self-regulatory organization, and you may do so without
notifying the Company. The Company may not retaliate against you for any of
these activities, and nothing in this Agreement requires you to waive any
monetary award or other payment that you might become entitled to from the SEC
or any other governmental entity.

 

d. You hereby represent that you are not aware of any claim by you other than
the Claims that are released by this Agreement. You acknowledge that you may
hereafter discover claims or facts in addition to or different than those that
you now know or believe to exist with respect to the subject matter of this
Agreement and that, if known or suspected at the time of entering into this
Agreement, may have materially affected this Agreement and your decision to
enter into it. Nevertheless, you hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. You agree that this Agreement will remain in effect as a general release,
notwithstanding any additional or different facts you may discover about the
Claims that are released in this Agreement. You agree that it is your intention
hereby to fully, finally, and forever settle and release all possible claims you
may have against the Company. Further, it is expressly understood that
notwithstanding the discovery or existence of any such additional or different
claims or facts, the releases given herein shall be and remain in effect as a
full and complete release with respect to all Claims released hereunder.

 

e. Notwithstanding this release, Company has provided appropriate and ample
directors and officers liability insurance coverage to Executive throughout the
course of his employment and such coverage will continue to cover Executive for
any claims against the Company, its officers and directors that relate to events
that occurred during the period of Executive’s employment.

 

6. Acknowledgments. By signing this Agreement, you hereby acknowledge and
confirm the following:

 

(a) You have carefully read and fully understand all of the provisions of this
Agreement;

 

(b) You have been given at least 21 days to consider the actual terms of this
Agreement and, if you execute this Agreement, you will have seven (7) days to
consider whether to revoke your acceptance of this Agreement;

 

(c) You are, through this Agreement, releasing the Release Parties from any and
all claims which you may have against any of the Release Parties;

 

(d) You are knowingly and voluntarily intending to be legally bound by this
Agreement;

 

(e) You have been advised to consult with an attorney prior to signing this
Agreement;

 



B-3

 

 

(f) You understand that you will not be entitled to any portion of the Severance
unless (i) you sign and return this Agreement to the Company at [insert contact
info] not later than [insert date that is 21 days after the Termination Date],
and (ii) you do not revoke this Agreement during the seven (7) day period after
the date on which you sign and return this Agreement;

 

(g) You are providing the release and discharge set forth in this Agreement only
in exchange for consideration in addition to anything of value to which you are
already entitled;

 

(h) You have made no assignment or transfer of any Claim covered by Section 5(a)
above;

 

(i) The Severance is in full satisfaction of any and all claims for payments or
benefits, whether express or implied, that you may have against the Company and
its subsidiaries and affiliates arising out of your employment with the Company
and the termination thereof; and

 

(j) Neither this Agreement, nor the furnishing of the consideration for this
Agreement, shall be deemed or construed at any time to be an admission by the
Company or any Released Party of any improper or unlawful conduct.

 

7. Miscellaneous.

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of law principles.

 

(b) Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be altered, modified or amended except by written instrument signed by
the parties.

 

(c) No Waiver. The failure of a party to insist on strict adherence to any term
of this Agreement on any occasion will not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist on strict
adherence to that term or any other term of this Agreement.

 

(d) Severability. If any of the provisions of this Agreement will be or become
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement will not be
affected thereby.

 

(e) Counterparts. This Agreement may be signed in counterparts, each of which
will be an original, with the same effect as if the signatures thereto and
hereto were on the same instrument.

 

[Signature Page Follows]

 



B-4

 



 

After reviewing this Agreement, please indicate your agreement, acceptance and
acknowledgment of the terms and conditions set forth above by signing below.

 

  Very truly yours,        

[COMPANY]

     

By:

  Name:     Title:  

 

Agreed, Accepted and Acknowledged:

 

    [EXECUTIVE]  

 

Date:    

 

[Signature page to Release Agreement]

 



B-5

 

